Citation Nr: 1336663	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic right foot disability.

2.  Entitlement to service connection for a chronic right knee disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic left knee disability.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to an increased evaluation in excess of 10 percent for disabling residuals, status-post metatarsal stress fracture of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to June 1988, thereafter re-enlisting for a second period of active duty from September 1988 to January 2002.  His records reflect service in Southwest Asia in support of Operation Desert Shield and Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, assigned a compensable evaluation of 10 percent for the Veteran's service-connected residuals of a metatarsal stress fracture of the left foot, denied his claims for service connection for a chronic disability of his right foot and right knee, and denied his application to reopen his previously denied claims of entitlement to service connection for a chronic bilateral ankle disability and left knee disability for failure to submit new and material evidence.

In correspondence dated in January 2010, the Veteran requested to be scheduled for a hearing at the RO before a Decision Review Officer (DRO).  However, in subsequent correspondence received by VA in April 2010, the Veteran expressly withdrew his request for a DRO hearing.    

For the reasons that will be discussed below in the REMAND portion of this decision, the issues of entitlement to an increased evaluation in excess of 10 percent for residuals of a metatarsal stress fracture of the left foot, service connection for a chronic right knee disability, and whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a chronic left knee disability and a bilateral ankle disability, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified by VA is any further actions are required on their part.


FINDINGS OF FACT

A chronic right foot disability, diagnosed as plantar fasciitis, had its onset during active military service.


CONCLUSION OF LAW

Plantar fasciitis of the right foot was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a chronic right foot disability. 

The Veteran's claim of entitlement to service connection for a chronic right foot disability is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to the claim is rendered moot by this fully favorable decision.  Furthermore, there is no prejudice to the Veteran with respect only to the right foot claim because of the favorable outcome of this decision, notwithstanding the Board's consideration of medical evidence associated with the claims file without waiver of review in the first instance by the agency of original jurisdiction.  

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service medical records show that he was noted to have mild asymptomatic flat feet on medical examination conducted during entry into active service in September 1988.  Thereafter, the records do not indicate a worsening of this condition in service.  The records reflect treatment for a metatarsal stress fracture of the left foot, whose disabling residuals arising therefrom are presently service connected.  The records also show treatment for complaints of bilateral foot pain in January 2001, which was diagnosed as plantar fasciitis.  The Veteran was treated with exercises and prescribed orthotic inserts.  Separation examination in July 2001 shows that the Veteran reported a history of foot pain in service and expressly stated that he was treated for right foot pain in the previous year.     

Post-service VA medical records dated from 2009 - 2012 reflect treatment of chronic foot pain associated with a diagnosis of plantar fasciitis, for which the Veteran was prescribed orthotic inserts and pain medication.  

The Veteran is competent to present statements describing his perceived symptoms, which include right foot pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran has presented credible statements as to the onset of his right foot pain during service and continuity of right foot pain thereafter to the present day, thereby establishing chronicity and a nexus with his period of active duty.  The right foot pain in service and after service is shown in the medical evidence on both occasions to be associated with a diagnosis of plantar fasciitis.  Therefore, in the absence of any clinical evidence that expressly disassociates the diagnosis of plantar fasciitis noted in service with the current diagnosis of plantar fasciitis shown in the post-service medical records, the Board finds that the overall evidence is in at least a state of relative equipoise regarding the merits of the present claim.  Therefore, resolving all doubt in the Veterans favor, the claim of entitlement to service connection for right plantar fasciitis will be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal in this regard is thusly allowed.


ORDER

Service connection for plantar fasciitis of the right foot is granted.


REMAND

As relevant to the claim for an increased evaluation in excess of 10 percent for disabling residuals, status-post metatarsal stress fracture of the left foot, the Board notes that the most recent VA examination of record addressing the state of this disability was conducted in April 2009.  In correspondence dated in August 2013, the Veteran, through his representative, contended that his service-connected left foot disability had worsened since the time of the April 2009 examination and requested that he be scheduled for a new VA examination to evaluate the current severity of his disability.  As the Veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, the matter should be remanded to the RO/AMC so that he may be provided with a new medical examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  This is consistent with VA's duty to assist, fulfillment of which includes the conduct of a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the remaining issues of entitlement to service connection for a chronic right knee disability, and whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for a chronic left knee disability and a bilateral ankle disability, the Board notes that the latest adjudication by the agency of original jurisdiction of the evidence of record as it relates to these issues was a statement of the case dated in December 2009.  Since that date, pertinent evidence that includes a January 2010 witness statement from the Veteran's spouse and VA clinical records showing treatment for bilateral knee and ankle arthritis and pain in 2010 - 2012 have been obtained and associated with the claims file.  However, these records were not considered in the first instance by the RO and the Veteran has not waived his right for these records to be reviewed by the agency of original jurisdiction.  The Board has reviewed the Veteran's claims file on the VBMS and Virtual VA electronic databases and finds that there is no supplemental statement of the case or other valid rating action adjudicating the remaining issues on appeal in contemplation of the newly added evidence.  Ordinarily, the Board would send correspondence to the Veteran and representative requesting that such a waiver be provided in order to expedite appellate adjudication of the matters on appeal.  However, as the claim is already being remanded for additional evidentiary development with regard to the increased rating issue, remanding the remaining issues for procedural compliance would not impose any additional delay in adjudicating the entire appeal.  Therefore, these aforementioned matters are remanded to the RO/AMC for the reasons discussed above.  The Board's primary motivation is to avoid inefficient piecemeal adjudication of this appeal and to ensure that the Veteran's right to appellate due process has been preserved so as to avoid any prejudice of his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
    
Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Obtain the names and addresses of all medical care providers, both VA and non-VA, who treated the Veteran for his residuals of a metatarsal stress fracture of his left foot, and for complaints relating to his knees and ankles since January 2012 (i.e., the date of the most current VA medical records presently associated with the Veteran's claims file).  After obtaining the appropriate releases, those records should be obtained for inclusion in the evidence.  All attempts to procure records should be documented in the file.  If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file. The Veteran is to be notified of unsuccessful efforts in this regard, to include providing him with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, based on the evidence obtained, the RO/AMC should determine if it is appropriate to schedule the Veteran for medical examination(s) by the appropriate clinician(s) to address the issues of entitlement to service connection for a chronic right knee disability, a chronic left knee disability, and a bilateral ankle disability. 

3.  The RO/AMC should arrange for the Veteran to undergo the appropriate VA examination to ascertain the current severity of his service-connected residuals of a metatarsal stress fracture of his left foot.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

Any indicated diagnostic tests and studies must be accomplished.  In addition - 

(a)  All pertinent symptomatology and findings must be reported in detail.  

(b)  The examiner present an objective assessment of the severity of the Veteran's left foot disability.  Specifically:

[i.]  Are the residuals of a metatarsal stress fracture of his left foot productive of moderate impairment of function and use of the affected foot?

[ii.]  Are the residuals of a metatarsal stress fracture of his left foot productive of moderately severe impairment of function and use of the affected foot?

[iii.]  Are the residuals of a metatarsal stress fracture of his left foot productive of severe impairment of function and use of the affected foot?
 
(c)  The examiner should provide an objective opinion of the impact that the Veteran's service-connected residuals of a metatarsal stress fracture of his left foot imposes upon his occupational capacity.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

4.  Notify the Veteran that it is his responsibility to report for the above examination(s) and to cooperate in the development of the issues being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination(s), documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, readjudicate the Veteran's claims of entitlement to an increased evaluation in excess of 10 percent for residuals of a metatarsal stress fracture of the left foot; service connection for a chronic right knee disability; whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic left knee disability; and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic bilateral ankle disability.

If the maximum benefit sought on appeal remains denied with regard to any of these above claims, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with regard to any of the issues on appeal by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


